UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-7170


JOHNNIE R. SIMMONS, JR.,

                    Plaintiff - Appellant,

             v.

DALE MORENO, Doctor/Medical Supervisor; MRS. HODGE, Nurse (Practitioner)
Charge,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. T. S. Ellis, III, Senior District Judge. (1:20-cv-00520-TSE-JFA)


Submitted: December 16, 2021                                Decided: December 20, 2021


Before WYNN and RICHARDSON, Circuit Judges, and KEENAN, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Johnnie R. Simmons, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Johnnie R. Simmons, Jr., appeals the district court’s order granting summary

judgment to Defendants on Simmons’ 42 U.S.C. § 1983 complaint alleging deliberate

indifference to a serious medical need. We have reviewed the record and find no reversible

error. Accordingly, we affirm the district court’s order. See Martin v. Duffy, 977 F.3d 294,

298 (4th Cir. 2020) (stating standard of review). We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                               AFFIRMED




                                             2